                 Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

    JANICE FAYE MURRAY,                                §
                   Plaintiff                           §
                                                       §
    v.                                                 §
                                                       §          CIVIL NO. 1:20-CV-0800-SH
    ANDREW M. SAUL, COMMISSIONER                       §
    OF THE SOCIAL SECURITY                             §
    ADMINISTRATION,
                    Defendant                          §


                                                  ORDER

         Before the Court are Plaintiff’s Opening Brief, filed March 1, 2021 (Dkt. 15); Defendant’s Brief in

Support of the Commissioner’s Decision, filed March 31, 2021 (Dkt. 16); and Plaintiff’s Reply, filed

April 12, 2021 (Dkt. 17). Also before the Court is the Social Security record in this case (“Tr.”).

Dkts. 11, 14. Pursuant to the parties’ consent to trial before this Court, this case was transferred to

the undersigned Magistrate Judge on January 5, 2021. Dkt. 12.

                                         I.   General Background

         Plaintiff Janice Faye Murray was born in 1968. She completed the twelfth grade and has

worked as a cafeteria worker and substitute teacher. Tr. 266-67. Plaintiff alleges that she has

been disabled since May 24, 2016,1 due to peripheral neuropathy, carpal tunnel syndrome, diabetes,

high blood pressure, and depression. Tr. 82-83, 92-93.

         On April 24, 2017 and July 10, 2017, respectively, Plaintiff filed applications for disability

insurance benefits and supplemental security income benefits with the Social Security

Administration (the “Agency”). After the Agency denied her application initially and again on



1
    Plaintiff amended the alleged onset date from December 20, 2015 during her administrative hearing. Tr. 48.
                                                       1
           Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 2 of 9



reconsideration, Plaintiff requested an administrative hearing. Administrative Law Judge Peri

Collins (the “ALJ”) held an administrative hearing by video conference to Austin, Texas on

April 24, 2019. Plaintiff, who was represented by an attorney, and a vocational expert both testified

at the hearing. On October 2, 2019, the ALJ issued a decision finding that Plaintiff was not disabled

under the Act.

   Plaintiff timely filed a request for review, which was denied by the Appeals Council on May 26,

2020. Plaintiff has exhausted her administrative remedies and now seeks judicial review of the

administrative proceedings under the Social Security Act, 42 U.S.C. § 405(g).

                                       II. Standard of Review

   The Social Security Act defines “disability” as an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment . . . which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). To determine if a claimant is unable to engage in “substantial gainful activity” and

therefore is disabled, the Social Security Commissioner uses a five-step analysis. In the first four

steps, the claimant must prove that:

           1. She is not currently engaged in substantial gainful activity;
           2. Her impairment (or combination of impairments) is “severe,” in that it
              significantly limits her physical or mental ability to do basic work
              activities;
           3. Her impairment is medically equivalent to one of the impairments
              listed in Appendix 1 of the regulations; and
           4. She is incapable of meeting the physical and mental demands of her
              past relevant work.
           5. If the claimant succeeds at all four of the preceding steps, the burden
              shifts to the Commissioner to prove, considering the claimant’s
              residual functional capacity, age, education, and past work experience,
              that she is capable of performing other work. If the Commissioner
              proves other work exists which the claimant can perform, she is given
              the chance to prove that she cannot, in fact, perform that work.
                                                 2
            Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 3 of 9



20 C.F.R. § 404.1520; Kneeland v. Berryhill, 850 F.3d 749, 753-54 (5th Cir. 2017); Selders v. Sullivan,

914 F.2d 614, 618 (5th Cir. 1990). A finding of disability or no disability at any step is conclusive

and terminates the analysis. Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

   Judicial review of the Commissioner’s final decision under Section 405(g) is limited to two

inquiries: (1) whether substantial evidence supports the Commissioner’s decision, and (2) whether

the Commissioner applied the proper legal standards. Salmond v. Berryhill, 892 F.3d 812, 816-17

(5th Cir. 2018); Kinash v. Callahan, 129 F.3d 736, 738 (5th Cir. 1997). Substantial evidence is more

than a mere scintilla and less than a preponderance. Garcia v. Berryhill, 880 F.3d 700, 704 (5th Cir.

2018). “It means—and means only—‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting

Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)).

   The reviewing court considers four elements of proof when determining whether there is

substantial evidence of a disability: (1) objective medical facts; (2) diagnoses and opinions of treating

and examining physicians; (3) the claimant’s subjective evidence of pain and disability; and (4) the

claimant’s age, education, and work history. Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995).

The reviewing court may not reweigh the evidence, try the issues de novo, or substitute its judgment

for that of the Commissioner, even if the evidence weighs against the Commissioner’s decision.

Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000). The court may only scrutinize the record to

determine whether it contains substantial evidence to support the Commissioner’s decision. Perez v.

Barnhart, 415 F.3d 457, 461 (5th Cir. 2005); Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). If

the court finds substantial evidence to support the decision, the court must uphold it. See 42 U.S.C.

§ 405(g) “(The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”); Selders, 914 F.2d at 617.

                                                   3
           Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 4 of 9



                                        III. ALJ Opinion

   The ALJ employed the five-step sequential evaluation to determine whether Plaintiff was

disabled. See 20 C.F.R. § 404.1520(a); Tr. 19-35. At step one, the ALJ determined that Plaintiff

had not engaged in substantial gainful activity since her original alleged onset date of December 20,

2015. Tr. 25. At step two, the ALJ found that Plaintiff has the following severe impairments: lumbar

degenerative disc disease; carpal tunnel syndrome; obesity; gout; polyarthropathy; diabetes mellitus

with neuropathy; and hypertension. Id. The ALJ further found that: “The claimant’s medically

determinable mental impairments of depression and anxiety, considered singly and in combination,

do not cause more than minimal limitation in the claimant’s ability to perform basic mental work

activities and are therefore nonsevere.” Id.

   At step three, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the impairments listed in 20 CFR

Part 404, Subpart P, Appendix 1. Tr. 26. At step four, the ALJ found that Plaintiff has the residual

functional capacity (“RFC”) to perform light work, as defined in 20 CFR 404.1567(b) and

416.967(b), “except the claimant can occasionally climb, stoop, crouch, crawl, kneel, and balance.

The claimant can frequently reach, handle, and finger.” Tr. 27. The ALJ determined that Plaintiff

had the RFC to perform her relevant past work as a teacher aide. Tr. 30. Accordingly, the ALJ

concluded that Plaintiff is not disabled under §§ 216(i), 223(d), and 1614(a)(3)(A) of the Social

Security Act. Tr. 31.

                                           IV. Analysis

   Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial evidence, for

two reasons:




                                                 4
              Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 5 of 9



          (1) The ALJ failed to properly weigh the opinion of Plaintiff’s treating neurologist,
              Krishna Pokala, M.D., “and subordinated that opinion to the stale opinions of the
              non-examining State agency consultants”; and

          (2) After concluding that Plaintiff had mild limitations in all functional areas of the
              psychiatric review technique, the ALJ “failed to incorporate any mental
              limitations into Plaintiff’s RFC without explanation.”

Dkt. 15 at 9. The Commissioner asks the Court to affirm the ALJ’s decision.

   A. Weight of Dr. Pokala’s Opinion

   Treating physician Dr. Pokala saw Plaintiff on May 7 and September 12, 2018. On the latter date,

he completed a check-box form indicating that Plaintiff’s diabetic peripheral neuropathy was

permanently disabling. Tr. 476-77. Dr. Pokala opined that Plaintiff is able to work, with restrictions,

part-time at four hours per week. Tr. 476. He indicated that Plaintiff could sit and walk for a

maximum of two hours in an eight-hour workday, and could not do any standing, climbing, kneeling,

squatting, bending, stooping, pushing, pulling, keyboarding, lifting, or carrying. Id. Dr. Pokala also

indicated that Plaintiff could not lift or carry objects weighing more than ten pounds for more than

two hours per day. Tr. 477.

   The ALJ explained that she had considered Dr. Pokala’s opinion, but found that it was “not

supported by or consistent with the medical evidence of record and is not persuasive.” Tr. 29. The

ALJ concluded that:

                 Although the evidence establishes underlying medical conditions
                 capable of producing some pain and other limitations, the substantial
                 evidence of record does not confirm disabling pain or other limitations
                 arising from those impairments. The undersigned finds that the
                 claimant experiences no greater than, at most, mild to moderate
                 functional limitations upon the ability to perform basic work activities
                 as described in 20 CFR 404.1521(b) and 20 CFR 921(b). Any
                 contention to the contrary is not supported by and consistent with the
                 objective medical evidence of record.

Tr. 30.

                                                    5
            Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 6 of 9



   Plaintiff contends that the ALJ’s rejection of Dr. Pokala’s opinion is unsupported by substantial

evidence because the ALJ failed to explain why the evidence of record did not provide adequate

support for the opinion. Dkt. 17 at 1, 4. In response, the Commissioner first argues that Dr. Pokala’s

opinion is not supported by his own treatment notes. Both times Dr. Pokala examined Plaintiff, he

found that she had normal strength and reflexes and a normal unassisted gait. Tr. 528, 637-38. The

Commissioner further argues that Dr. Pokala’s opinion is inconsistent with the record as a whole,

which shows that Plaintiff’s diabetic neuropathy does not cause disabling functional limitations. For

example, the Commissioner points out that Plaintiff’s primary care provider, Arjun Mohandas, M.D.,

on all but one occasion

                indicated that Plaintiff had normal muscle strength and tone
                throughout and no normal neurological findings (normal gait and
                station, grossly intact cranial nerves and sensation, normal reflexes,
                and normal coordination with no tremor), suggesting that even when
                showing objective signs of neuropathy, Plaintiff was fully functional
                (Tr. 607, 612, 692). Thus, the totality of the medical evidence is
                inconsistent with Dr. Pokala’s opinion.

Dkt. 16 at 5.

   An ALJ “generally cannot reject a medical opinion without providing an explanation for that

rejection, even if good reasons exist for disregarding the opinion.” Winston v. Berryhill, 755 F. App’x

395, 398 (5th Cir. 2018) (citing Kneeland, 850 F.3d at 759-61). Here, as quoted above, the ALJ did

explain in her decision that: “Although the evidence establishes underlying medical conditions

capable of producing some pain and other limitations, the substantial evidence of record does not

confirm disabling pain or other limitations arising from those impairments.” Tr. 30. The Court finds

that the ALJ properly based her RFC assessment on the evidence as a whole, and that substantial

evidence supports the ALJ’s determination that Dr. Pokala’s opinion was not persuasive because it

was not supported by or consistent with the medical evidence of record.

                                                  6
            Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 7 of 9



    B. Mental Limitations

    Plaintiff also contends that this case must be remanded because the ALJ failed to explain why

Plaintiff’s mild mental limitations did not warrant additional limitations in Plaintiff’s RFC. Dkt. 17

at 5.

    Citing record evidence, the ALJ applied the regulatory psychiatric review technique (PRT) and

determined that Plaintiff had no severe mental impairments because her medically determinable

impairments of depression and anxiety caused no more than mild limitations in the four broad

functional areas identified in 20 C.F.R. § 404.1520a(c)(3) (i.e., understand, remember, or apply

information; interact with others; concentrate, persist, or maintain pace; and adapt or manage

oneself). Tr. 25-26. As stated above, the ALJ determined that Plaintiff’s “medically determinable

mental impairments of depression and anxiety, considered singly and in combination, do not cause

more than minimal limitation in the claimant’s ability to perform basic mental work activities and

are therefore nonsevere.” Tr. 25.

    Plaintiff argues that, when formulating a plaintiff’s RFC, an ALJ must consider all limitations

imposed by the claimant’s impairments, including those that are not severe. Dkt. 17 at 4 (citing SSR

96-8p, 1996 WL 374184). Thus, Plaintiff argues, after completing the PRT, “the ALJ was required

to make a broader inquiry: whether the evidence otherwise indicated that there is more than a minimal

limitation in [her] ability to do basic work activities.” Id. (quoting Acosta v. Astrue, 865 F. Supp. 2d

767, 789 (W.D. Tex. 2012) (internal citations omitted) (emphasis added).

    The Commissioner responds that the ALJ was not required to consider the PRT findings in

assessing RFC. “Rather, the PRT is a threshold inquiry used to consider and evaluate the functional

consequences of mental impairments relevant to the ability to work, and to determine whether further

evaluation is necessary.” Dkt. 16 at 8 (citing 20 C.F.R. §§ 404.1520a(a) and 416.920a(a)). The

                                                  7
            Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 8 of 9



Commissioner argues that: “Nothing in the regulations presupposes that particular limitations must

be assessed in the RFC when the ALJ makes a PRT finding of mild limitations in any area.” Dkt. 16

at 8-9. The Commissioner also contends that “the non-inclusion of mental limitations in the RFC is

supported by substantial evidence in this case.” Id. at 9. The Commissioner points out that the record

shows no evidence of psychiatric treatment during the relevant period; Plaintiff’s depression was

controlled with the anti-depressant Cymbalta; and most of Plaintiff’s mental status findings of record

by those treating her physical conditions either lacked indication of abnormality or affirmatively

stated that she was cooperative with euthymic mood, normal affect, good judgment, and intact

memory. Id. at 9-10.

   The Agency regulations on evaluation of mental impairments state that: “If we rate the degrees

of your limitation as ‘none’ or ‘mild,’ we will generally conclude that your impairment(s) is not

severe, unless the evidence otherwise indicates that there is more than a minimal limitation in your

ability to do basic work activities.” 20 C.F.R. § 404.1520a(d)(1). They also provide that the ALJ

decision “must include a specific finding as to the degree of limitation in each of the functional areas

described in paragraph (c) of this section.” 20 CFR § 404.1520a(e)(4).

   Here, the ALJ found that Plaintiff’s limitation in each of the four functional areas is mild,

supporting the conclusion that her impairment is not severe. There is substantial evidence that

supports this finding, and the evidence does not indicate that Plaintiff’s mental limitations create

“more than a minimal limitation in [her] ability to do basic work activities.” In addition, although

she did not elaborate, the ALJ stated that “the following residual functional capacity assessment

reflects the degree of limitation the undersigned has found in the ‘paragraph B’ mental function

analysis.” Tr. 26.



                                                  8
           Case 1:20-cv-00800-SH Document 18 Filed 08/23/21 Page 9 of 9



   The same day that Plaintiff filed her reply brief, the Fifth Circuit Court of Appeals issued

Jeansonne v. Saul, --- F. App’x ----, No. 20-30570, 2021 WL 1373965 (5th Cir. Apr. 12, 2021).

Although unpublished, Jeansonne addresses in detail an ALJ’s analysis of mild mental limitations.

The court found that substantial evidence supported a finding that the claimant’s non-severe anxiety

and depression did not significantly affect her ability to work. Id. at *4. Therefore, the ALJ did not

err in declining to consider her mental impairments for the RFC, which assesses “all the relevant

evidence of an individual’s ability to do work-related activities.” Id. (quoting SSR 96-8p, 1996 WL

374184, at *5); see also Bessey v. Berryhill, No. 1:18-CV-000078-AWA, 2019 WL 1431599, at *4

(W.D. Tex. Mar. 29, 2019) (“Given that Plaintiff’s mental impairment did not result in functional

limitations, the ALJ properly omitted them from Plaintiff’s RFC.”).

   The undersigned reaches the same conclusion here. Because the evidence supports a finding that

Plaintiff’s mild mental limitations do not significantly affect her ability to work, the ALJ was not

required to consider the PRT findings in assessing RFC.

                                         V. Conclusion

   The Court AFFIRMS the decision of the Social Security Commissioner.

   SIGNED on August 22, 2021.


                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 9
